DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Whittle on 2/11/2022 
IN THE CLAIMS, amend claims 7, 20, and 27 as follows: 

7. (Currently Amended) The system as defined in Claim [[2]]4, wherein each of the plurality of support legs of the footed hood further comprises two or more leg segments and a leg adjustment arrangement positioned to adjust the extent of at least one of the two or more support leg segments to thereby adjust the overall vertical extent of each of the plurality of support legs and thereby, in turn, to adjust overall height of the footed hood to a selected height so that the main hood portion overlies the blender hopper at a desired elevational location. 

20. (Currently Amended) The method of Claim [[17]]19 further comprising: 
adjusting the extent of at least one of the two or more leg segments and the leg adjustment arrangement to thereby adjust the overall vertical extent of each of the plurality of legs and thereby, in turn, to adjust overall height of the footed hood to a selected height so that the main hood portion overlies the blender hopper at a desired elevational location.  

27. (Currently Amended) The method of Claim 17, wherein the one or more vacuum hoses connected to a sand silo filter arrangement positioned in an upper portion of each of the one or more sand proppant silos to provide enhanced filtering of the silica dust before the silica dust to be supplied again for conveyance on the conveyor.


Allowable Subject Matter
Claims 1-28 are allowed. U.S. Publication 2015/0360188 to Green teaches collecting dust from a tube 407 coupled to a dust collector 408 and tank 406, and a recycle stream back to the mixer 404 (see paragraph 50 and 51). U.S. Publication 2014/0115821 to Beaton teaches a dry particulate collector (100) with vacuum hoses 66. U.S. Patent 6,491,070 to Frutos teaches a dust capturing receptacle (figure 3 item 1) with an aperture in the upper part of the receptacle (4’) and a vacuum element (2). The prior art does not teach or fairly suggest the combination of the blender hopper, proppant silo(s), hood, conveyor with the air amplifier and compressed air source(s) configuration as claimed in independent claims 1, 8, 17 and 24. 
CN204411988 (cited in the IDS mailed 3/6/2020) teaches a hood assembly (figure 1) but is silent to the combination of the shielded curtain portion being formed of a transparent or translucent material and a plurality of feet, each on a respective support leg as claimed in independent claim 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Primary Examiner, Art Unit 1774